       Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 1 of 29




                   THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA


R.T. DOE
      Plaintiff,                     :

      V.                             :


CITY OF WILKES-BARRE and             :      JURY TRIAL DEMANDED
ROBERT COLLINS,
     Defendants                      :
                                            NO.

                                 COMPLAINT

      Plaintiff R.T. Doe1, by and through her attorneys, Barry H. Dyller,

Esq., Shelley L. Centini, Esq., Theron J. Solomon, Esq., Matthew L.

Clemente, Esq., and the Dyller Law Firm for her Complaint alleges as

follows:




      plaintiff and other persons referred to herein by pseudonyms are all
adult females, designated by their initials to protect their privacy and well-
being in this very delicate matter concerning sexual abuse. The actual
identities of the plaintiff and others are known to the defendants. If
defendants claim that the
         such information. H. Doe, D. Doe, C. Doe, H.A. Doe, and R. Doe,
referred to below in order to show a pattern and the City of Wilkes-
          are plaintiffs in a related lawsuit in this Court, docketed at 3:19-cv-
879. This separate action is filed only because defendants chose not to
consent to an amended complaint, and the statute of limitations was near
expiring.
        Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 2 of 29




                                         and Venue

        1.   This action arises out of violations of 42 U.S.C. § 1983 and the

common law.

       2.    This Court has jurisdiction over this action pursuant to 28

U.S.C. §§ 1331, 1343 and 1367.

       3.    Venue is proper in this judicial district under 28 U.S.C. §

1391(b) because all defendants reside in this State and all or some of the

defendants reside in this judicial district, and because a substantial part of

the events or omissions giving rise to the claim occurred in this judicial

district.



                                     The Parties

        4.   At all relevant times, the plaintiff was an adult female resident

of Luzerne County, Pennsylvania.

        5.   At all times relevant hereto, defendant Robert Collins

                                                                 City Police

Department.

        6.   Collins is a resident of Luzerne County, Pennsylvania.

        7.   Defendant City of Wilkes-Barre is a city in Luzerne County,

Pennsylvania.
       Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 3 of 29




       The Incident with H. Doe

       8.



       9.    At the time, H. Do

       10. Collins pulled over H. Doe because he knew she had no



       vehicle violation.

       11. Collins was in uniform and working for Wilkes-Barre City.

       12. At the time, Collins did not take H. Doe into custody for the

violation.

       13. A short time later, H. Doe was walking near Carey Avenue in

Wilkes-Barre and again encountered Collins.

       14. H. Doe asked Collins not to file charges regarding driving

without a license. H. Doe did not want to go to jail or worry about fines.

       15.

 she performed oral sex on Collins, he would not file charges.

       16. Collins drove to the rear of an abandoned building in downtown

Wilkes-Barre to a secluded, dark area.
          Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 4 of 29




               Both H. Doe and Collins got out of the car, and Collins told H.

Doe he would not file the charge against her if she performed oral sex on

him.

          18. Collins then used force on H. Doe, abruptly throwing her to the

ground roughly.

          19. H. Doe was upset with this rough treatment and told Collins

she needed the charge not to be filed against her but did not want to be

manhandled like that.

          20. Collins unbuttoned and unzippered his pants and H. Doe

began to perform oral sex on Collins while they were both outside of the

car.

          21. H. Doe did not consent. H. Doe was forced to perform the sex



    to charge her with an offense which would cost her fines she could not

afford.

          22. While Collins was orally raping H. Doe, they both heard a noise

coming from inside of the abandoned building.

          23. Collins pulled up his pants and walked around the building with

his flashlight to investigate the sound.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 5 of 29




            Collins returned to the police car where H. Doe remained, got

in the car, and said he was leaving.

      25. Collins left H. Doe in this dark and secluded location, alone,

after orally raping her, forcing her to walk home.

      26. Two days later, on May 23, 2016, Collins charged H. Doe with

driving without a license pursuant to 75 Pa.C.S. § 1543(a) stemming from

the May 21, 2016 incident.

      27. H. Doe subsequently went to the Wilkes-Barre Police station to

speak to Collins about charging her despite his promise not to if she

performed oral sex on him.

      28. Collins took H. Doe to a room in the Wilkes-Barre Police



           oral sex on him.

      29. Collins then directed H. Doe to expose her breasts to him.

      30. Again, H. Doe complied. However, her compliance was not

consent. H. Doe was forced to expose her breasts to Collins because she

believed that was what would be necessary to have the charge dismissed

since she did not

      31. Ultimately, Collins never withdrew the charge against H. Doe,

who pled guilty and paid the fines associated with the charge.
         Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 6 of 29




           significant injuries and damages.

         33.

         H. Doe was unaware of the City of Wilkes-



         of her injuries.

         The Incident with D. Doe

         34. On February 26, 2017, Collins approached D. Doe as she was

on Carey Avenue in Wilkes-Barre.

         35. Collins, who was in uniform and working for Wilkes-Barre City,

told D. Doe that she had an active arrest warrant.

         36. Collins then told D. Doe that he would give her $20.00 if she



         37.

         drove D. Doe to a secluded recreational area in South Wilkes-

Barre.

         38. Collins then directed D. Doe to perform oral sex on him, which

she did.



     City of Wilkes-
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 7 of 29




             D. Doe did not consent. D. Doe was forced to perform the sex



                 that Collins would not take D. Doe in on the active arrest

warrant.

      40. When Collins was finished orally raping D. Doe, he left her at

the secluded location to walk home.

      41.

           significant injuries and damages.

      42.                                                     described

above, D. Doe was unaware of the City of Wilkes-



      of her injuries.

      The Incident with C. Doe

      43. On several occasions between 2011 and 2012, Collins

approached C. Doe walking in Wilkes-Barre.

      44. In March of 2011, Collins t



      45. Collins told C. Doe that he could arrest her and take her to jail,

or
       Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 8 of 29




            Collins directed C. Doe to get into his vehicle. Collins drove

her to a house near the intersection of Lehigh Street and Park Avenue in

Wilkes-Barre.

       47. In the house, Collins directed C. Doe to smoke crack cocaine

in his presence. Collins instructed C. Doe to blow the smoke into his face



       48. Collins forced C. Doe to watch pornographic movies with him.

Collins then forcefully directed C. Doe to perform oral sex on him.

       49. In fall of 2011, Collins again spotted C. Doe walking in Wilkes-

Barre. In fear for her safety, C. Doe hid in a backyard until she believed

Collins had left the area.

       50. When C. Doe came out to continue travel, Collins spotted her

and pulled up to her in an unmarked police vehicle.

       51. Collins took C. Doe into custody and told her that she was on



      C. Doe near the prison.

       52. Once C. Doe appeared to be scared enough, Collins turned

around and went back to the home near the intersection of Lehigh Street

and Park Avenue in Wilkes-Barre.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 9 of 29




            The room was set up the same way it was set up on the earlier

occasion. It had an air mattress, a tv stand with crack cocaine and

paraphernalia, and a portable DVD player with pornographic videos

playing.

      54. Collins instructed C. Doe to smoke the crack cocaine and blow

the smoke into his face.

      55. Collins had forcible sex with C. Doe including vaginal

penetration. Collins wore a condom during the sexual assault and took it

with him when he was finished.

      56. In the summer of 2012, C. Doe was walking in Wilkes-Barre

when Collins spotted her and approached her. Collins stated that he just

watched her purchase drugs and was arresting her.

      57. C. Doe was not alone. She was with another female friend.

Collins took C. Doe and the other female into custody.

      58. Collins took the women to the same house near the

intersection of Lehigh Street and Park Avenue. Collins took the women to

the same room that was still set up with an air mattress, tv stand with

crack cocaine and paraphernalia, and a portable DVD player playing

pornographic videos.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 10 of 29




             Collins again instructed the women to smoke crack cocaine

and blow the smoke in his face.

       60. Collins grabbed C. Doe by her head and removed his penis

from his pants. Collins forced C. Doe to begin to perform oral sex on him.

       61.

        C. Doe was unaware of the City of Wilkes-

          and that they

       of her injuries.

       The Incident with H.A. Doe

       62. In April of 2009, H.A. Doe was stopped by Collins on Carey

Avenue in Wilkes-Barre.

       63. Believing she had an outstanding arrest warrant, H.A. Doe

provided Collins with a false name.

       64. Collins arrested H.A. Doe, placed her in the back of his police

car, and began to drive to the Wilkes-Barre City Police Department

headquarters.

       65. While en route, Collins told H.A. Doe that the false

identification c

       66. Collins then made a detour and drove H.A. Doe down a dark

alley in South Wilkes-Barre.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 11 of 29




             Collins got out of the car, unbuckled his pants, and directed

H.A. Doe out of the car.

       68. Collins took the handcuffs off H.A. Doe and again told her that



       69. Collins directed H.A. Doe to perform manual sex on him.

       70. H.A. Doe did not consent. H.A. Doe was forced to perform the



      to charge her with a crime.

       71. H.A. Doe began to perform manual sex on Collins at his

direction.

       72. Before Collins ejaculated, H.A. Doe stopped performing

manual sex him and told Collins that she could not complete the sex act.

       73. Collins became angry and told H.A. Doe because she refused

to complete the sex act, he would bring charges against her.

       74. Following this forced sexual encounter, Collins slammed the

door of the police car and drove H.A. Doe to the Wilkes-Barre City Police

Department headquarters.

       75. Collins charged H.A. Doe with forgery, unsworn falsification to

authorizes, and false identification to law enforcement.
       Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 12 of 29




         significant injuries and damages.

       77.

        H.A. Doe was unaware of the City of Wilkes-



       of her injuries.

       The Incident with R. Doe

       78. One evening in mid-July of 2014, R. Doe and two males were

in a vehicle in the housing projects known as Sherman Hills in Wilkes-

Barre City.

       79. R. Doe was a passenger in the back seat of the vehicle.

       80. Collins stopped the vehicle.

       81. Collins was in uniform and was driving a marked police vehicle.

       82. Collins approached the rear of the vehicle and removed R.

Doe.

       83. R. Doe was the only female in the vehicle and was not the

driver of the vehicle.

       84. Collins physically searched R. Doe.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 13 of 29




             In the course of physically searching R. Doe, Collins felt R.




       86.

       inside of her bra.

       87. Collins put the bundle of heroin into his pants pocket.

       88. Collins then put R. Doe into the front seat of his police vehicle.

       89. Collins told R. Doe that if she wanted to get herself out of

trouble, she had to go with him.

       90. Collins drove to the back of the Sherman Hills apartment

building and parked in a vacant parking lot.

       91. Collins unzippered his pants and pulled out his penis.

       92. Collins then told R. Doe she had to perform oral sex on him if

she did not want to go to jail.

       93. R. Doe did not consent. R. Doe was forced to perform the sex



  charge her with a crime.

       94. R. Doe performed oral sex on Collins at his direction.

       95. R. Doe was crying the entire time she performed oral sex on

Collins.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 14 of 29




             During this forced sexual act, Collins informed R. Doe that she

had to swallow his ejaculate.

      97. Following this forced sexual encounter, Collins instructed R.

Doe to stick out her tongue and he inspected her mouth to make sure that

she did swallow the semen          evidence of his completed rape.

      98. Collins then told R. Doe to get out of the police vehicle and he

left R. Doe in the vacant parking lot.

      99. Collins never charged R. Doe with any crimes relating to this

encounter.

      100. In 2015, R. Doe reported this incident with Collins to the

Pennsylvania State Police.

      101.

         significant injuries and damages.

      102.

above, R. Doe was unaware of the City of Wilkes-



       of her injuries.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 15 of 29




    Incident With Plaintiff R.T. Doe

      103. On September 13, 2018, R.T. Doe was a passenger in a

vehicle stopped by Collins near Heights Murray Elementary School in

Wilkes-Barre, Pennsylvania.

      104. R.T. Doe was in the front passenger seat; another passenger

sat directly behind her.

      105. Unbeknownst to R.T. Doe, there were drugs in the vehicle.

      106. Both the driver and other passenger were removed from the

vehicle and searched.

      107. The other passenger was arrested; the driver was allowed to

leave the scene.

      108. Collins then approached R.T. Doe, who was still in the vehicle.

      109. Collins ordered R.T. Doe out of the vehicle.

      110. Although a female officer responded to the scene to assist in




      111. During the search, Collins groped R.T. Doe, touching her

breasts, groin, and buttocks.

      112.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 16 of 29




             During this unwanted sexual contact, Collins made

inappropriate comments to R.T Doe.

      114.



      115. Following this forced sexual encounter, Collins asked R.T.



      116. R.T. Doe responded that she assumed she was not being

arrested because she did not do anything wrong.

      117.

      118. R.T. Doe interpreted this comment as Collins implying that he

had done her a favor and that therefore she owed him a favor in return.

      119. Several days later, Collins attempted to contact R.T. Doe on

Facebook.

      120. Disturbed by

              blocked Collins and did not respond.

      121.

        significant injuries and damages.

      122.

       R.T. Doe was unaware of the City of Wilkes-
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 17 of 29




       of her injuries.



Wilkes-Barre City Knew of
Creating an Official Policy or Custom                         Injuries

      123. In June of 2011, Wilkes-

       representative of Wilkes-Barre City, was warned that there were

multiple complaints about Collins. Wilkes-

       of Wilkes-Barre City stated that extra scrutiny regarding Collins was

not necessary.

      124. This warning predated all of the events described in this

Complaint between Collins and the plaintiff.

      125. Upon information and belief, an investigation into criminal

wrongdoing and misconduct of other Wilkes-Barre City police officers

commenced in 2014, leading to the indictment and arrest of two Wilkes-

Barre police officers in August of 2014 on bank fraud charges.

      126. Although the investigation and arrest of other Wilkes-Barre



            and belief, a collateral investig

    initiated at this time and Wilkes-Barre City became aware of that

investigation.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 18 of 29




             Even though Wilkes-

    under investigation by an outside agency, Wilkes-Barre City failed to

protect the plaintiff and others by disciplining Collins or removing him from

situations where he would be able to commit the type of misconduct

described in this Complaint.

      128. Instead, Wilkes-Barre City promoted Collins to the position of

Community Policing Officer on October 8, 2016.

      129.

    tolerated by Wilkes-Barre City.

      130. For example, H.A. Doe reported the 2009 forced sexual

encounter to a Wilkes-Barre City police officer. The officer responded by




      131. Because of his ongoing sexual misconduct with women in the

Wilkes-Barre area, Collins developed a reputation among the community

as females began to share their stories with each other about their forced

sexual contacts with Collins. One such female was arrested with a friend

by Wilkes-Barre police for prostitution in 2013. While being processed at

the Wilkes-Barre police station, the female told the officers processing her
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 19 of 29




    she feared Collins. The female requested that the officer not leave her

and her friend alone with Collins. After the other officers advised Collins of

the female request and concerns, Collins confronted the female and her

friend, demanding to know what they told the other officers. Collins further

ordered the female and her friend to give him their phone numbers.

      132. In May of 2014, L. Doe was caught shoplifting at Rite Aid in

Wilkes-Barre. She was arrested and gave a false name to the arresting

officer because she had a warrant. At the Wilkes-Barre City police station,

Collins encountered L. Doe and told the arresting officer that he knew her

as the false name she gave to officers. Because Collins vouched for her

fake name she was released and left the Wilkes-Barre City police

department on foot. Collins immediately left the station and began to

follow her. L. Doe was walking from the police station in Wilkes-Barre

when Collins pulled over and asked L. Doe if she wanted a ride. L. Doe

accepted the ride from Collins and got in the front of the vehicle. Collins

pulled into a parking lot in the vicinity of South Welles Street in Wilkes-

                                         L. Doe attempted to open the car

door and leave, but Collins locked it when she made this attempt. Collins

                                       and inside of her shorts, touched L.

                    and inserted his finger into her vagina. L. Doe cursed
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 20 of 29




  Collins, told Collins he was hurting her and was crying, but Collins told

                                                                 him but

she refused. Collins unzipped his pants, exposed his penis and tried to

                                                 L. Doe refused to touch



             Collins then masturbated as he continued to penetrate L.

                              L. Doe stared straight ahead and cried at

times while Collins was doing this. Collins ejaculated while masturbating.

Collins then asked L. Doe if she wanted him to pay her. Collins then told



      133. Sometime between October and December of 2014, a female

named R. Doe was walking in the area of Carey Avenue in Wilkes-Barre

when Collins pulled over in uniform, in a marked police vehicle, working for

Wilkes-Barre City. Collins searched her purse and found cocaine. He

drove R. Doe to the same abandoned, secluded building in Wilkes-Barre

where he sexually assaulted H. Doe, exposed his penis, and forced R.

Doe to perform




    left her behind at the abandoned building.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 21 of 29




            In July of 2014, Collins pulled over a vehicle at night coming

out of Sherman Hills Complex in Wilkes-Barre while in uniform, in a

marked police vehicle, working for Wilkes-Barre. R.L. Doe was a

passenger in the vehicle. R.L. Doe, the only female passenger, was

removed from the vehicle by Collins, who groped her buttocks and breasts



       did not search the male occupants of the vehicle and allowed them

to drive away. Collins put R.L. Doe in the front seat of his police vehicle,

pulled behind the Sherman Hills Complex and forced R.L. Doe to perform

oral sex on him in order to avoid charges for possessing heroin. Although

R.L. Doe was crying as she performed oral sex on Collins, he forced her to

swallow his ejaculate and made her open her mouth to prove she did so.

      135. On November 10, 2014, Collins physically assaulted a disabled

female in her home during the course of responding to a neighbor dispute

involving her husband. During the course of this incident, Collins

physically trampled on the woman, pinned her to the ground, put his knees

in her eyes, pulled her hair and pointed a taser at her face. The incident

led to a lawsuit which was filed against Collins and the City of Wilkes-

Barre on February 25, 2016 in the Middle District of Pennsylvania.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 22 of 29




           In 2017 and 2018, Collins began following a female around the

downtown area, where she worked. Collins told her that he knew about

her husband going to jail and continued to comment on how beautiful she

is. Collins followed her from Dunkin Donuts on Public Square to the Rite

Aid on Public Square. Every time he saw her he would approach her to

tell her how beautiful she was and make suggestive comments to her.

Whenever he saw her he would follow her around until she would go back

into her job or get in her vehicle and leave. Each time Collins followed her

around and made suggestive comments to her he was in full police

uniform.

      137. In 2017, a female made a written complaint to Wilkes-Barre

City stating that Collins approached her about an alleged vehicle violation,

asked for her phone number, and said he would call her later to talk about




      138. Although this 2017 written complaint occurred after the lawsuit

filed against Collins for his abuse of the disabled female referenced above,

this written complaint was never produced by Wilkes-Barre City during

discovery as part o
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 23 of 29




     of misconduct Collins committed on the plaintiff, and all involved

mistreatment of women.

      140.                       warranted and deserved discipline.

      141.

                                                         City established a

municipal custom that was deliberately indifferent to the rights of the

plaintiff and others and caused them injury which could have and should

have been prevented by appropriate disciplinary action.

                                    Count One
                                 42 U.S.C. § 1983
                          R.T. Doe v. City of Wilkes-Barre

      142. Plaintiff repeats and realleges each and every allegation

contained above as if fully set forth herein.

      143. Wilkes-

             and condoned the obvious consequences of its failure to

properly supervise and discipline Collins.

      144. Wilkes-

             thereby creating a custom.

      145. By permitting Collins to continue working for Wilkes-Barre City
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 24 of 29




              City created a situation where the violation of the plaintiff



    a situation likely to recur.

      146. Wilkes-                                                     rights

because of its failure to act to discipline and/or remove Collins from

employment as a police officer.

      147. The consequence of allowing Collins to continue to work as a

police officer amidst complaints and an investigation by an outside agency

regarding his misconduct was obvious, and Wilkes-Barre City acted with

deliberate indifference.

      148. Wilkes-Barre City engaged in a pattern or continued adherence




                                       Count Two
                                   R.T. Doe v. Collins
                                   (42 U.S.C. § 1983)

      149. Plaintiff repeats and realleges each and every allegation

contained above as if fully set forth herein.

      150                                       Doe into sexual contact with

him constituted an unreasonable seizure under the Fourth Amendment to

the United States Constitution. In addition, such conduct constituted a
       Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 25 of 29




                         due process rights under the Fourteenth

Amendment to the United States Constitution.

       151

state law, of rights guaranteed to plaintiff under the Fourth and Fourteenth

Amendments to the United States Constitution.

       152                                               Constitutional

rights, plaintiff suffered injuries and damages.



                                    Count Three
                                 R.T. Doe v. Collins
                                 (42 U.S.C. § 1983)

       153. Plaintiff repeats and realleges each and every allegation

contained above as if fully set forth herein.

       154. Collins caused harm to R.T. Doe which was foreseeable and

fairly direct.

       155. Collins acted with a degree of culpability that shocks the

conscience.

       156. The relationship between Collins and R.T. Doe            officer

and detainee         such that R.T

      as opposed to members of the general public.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 26 of 29




            Collins affirmatively used his authority in a way that created a

danger to R.T. Doe or that rendered R.T. Doe more vulnerable to danger

than had Collins not acted at all.

      158

     law, of rights guaranteed to R.T. Doe under the Fourteenth

Amendment to the United States Constitution.

      159

       R.T. Doe suffered injuries and damages.

                                     Count Four
                                 R.T. Doe v. Collins
                                 (42 U.S.C. § 1983)

      160. Plaintiff repeats and realleges each and every allegation

contained above as if fully set forth herein.

      161                              Doe for the purpose of forced sexual

conduct with her was an unreasonable seizure of R.T. Doe.

      162

     law, of rights guaranteed to R.T. Doe under the Fourth and

Fourteenth Amendments to the United States Constitution.

      163

       R.T. Doe suffered injuries and damages.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 27 of 29




                                           Five
                                 R.T. Doe v. Collins
                                      (Assault)

      164. Plaintiff repeats and realleges each and every allegation

contained above as if fully set forth herein.

      165. Collins intended to put R.T. Doe in reasonable and immediate

apprehension of a harmful or offensive contact with her body.

      166.                                      Doe was put in reasonable

and immediate apprehension of such contact.

      167                                       Doe suffered injuries and

damages.



                                     Count Six
                                 R.T. Doe v. Collins
                                      (Battery)

      168. Plaintiff repeats and realleges each and every allegation

contained above as if fully set forth herein.

      169. Collins committed the acts described above with the intent to

cause a harmful or offensive contact with R.T

      to put R.T. Doe in reasonable and immediate apprehension of a

harmful or offensive contact with her body.
      Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 28 of 29




           contact with R.T

      171                                           Doe suffered injuries and

damages.




      WHEREFORE, plaintiff demands judgment as follows:

      A. For Count One, an amount to be determined at trial, plus interest;

      B.    For Counts Two through Six, an amount to be determined at

trial, including punitive damages, plus interest;

      C.                                               to 42 U.S.C. § 1988;
     Case 3:20-cv-01649-CCC Document 1 Filed 09/11/20 Page 29 of 29




      D.   For the costs and disbursements incurred in this action; and

      E.   For such other and further relief as the Court deems just and

proper.



                                                        DYLLER LAW FIRM
                                                     S/ Barry H. Dyller, Esq.
                                                 S/ Shelley L. Centini, Esq.
                                                S/ Theron J. Solomon, Esq.
                                                    88 North Franklin Street
                                                   Wilkes-Barre, PA 18701
                                                             (570) 829-4860

                                              S/ Matthew L. Clemente, Esq.
                                                      39 South Main Street
                                                        Pittston, PA 18640
                                                             (570) 266-8986

                                  Jury Demand

           Plaintiff demands a trial by jury on all issues.
